Citation Nr: 1041640	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-32 633	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome and tendonitis, to include as secondary to service-
connected gunshot wound of the back and right shoulder with 
retained metallic fragments in the right shoulder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from April 11, 1967 to 
September 30, 1991.  He also had 8 years, 8 months, and 24 days 
of active service prior to April 11, 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The case was most recently before the Board in March 2010.  The 
Board remanded the claim on appeal to the agency of original 
jurisdiction (AOJ) for additional development.

In September 2010, the Veteran submitted a statement wherein he 
raised the issue of entitlement to an increased rating for 
service-connected gunshot wound of the back and right shoulder 
with retained metallic fragments in the right shoulder, currently 
evaluated as 10 percent disabling.  As detailed in the decision 
below, it is this claim that the Veteran wishes VA to address.  
As this issue has not been developed for appellate review, it is 
referred to the AOJ for appropriate action.


FINDING OF FACT

In September 2010, prior to the issuance of a final decision, the 
Board received a statement from the Veteran in which he 
effectively expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his 
representative.  38 C.F.R. § 20.204(a) (2010).  Except when made 
on the record at a hearing, appeal withdrawals must be in 
writing.  An appeal withdrawal is effective when received by the 
RO prior to the appeal being transferred to the Board or when 
received by the Board before it issues a final decision.  
38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a 
withdrawal of the notice of disagreement and, if filed, the 
substantive appeal, as to all issues to which the withdrawal 
applies.  38 C.F.R. § 20.204(c).  Additionally, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).

On appeal is an issue of entitlement to service connection for 
right carpal tunnel syndrome and tendonitis, to include as 
secondary to service-connected gunshot wound of the back and 
right shoulder with retained metallic fragments in the right 
shoulder.  In September 2010, prior to the issuance of a final 
decision, the Veteran submitted a statement to the AOJ.  The 
Veteran stated that, "in my mind, I was never requesting 
disability for carpal [tunnel syndrome] but for an increase in 
the 10 percent disability for my gunshot wound [of] the right 
shoulder with shrapnel remaining."  He also stated that the 
evidence he submitted was in fact for "my shoulder not carpal 
[tunnel syndrome]."  The Veteran indicated that it was "a 
failure on my part and not the VA" and it was "my 
misunderstanding" that the issue pertained to carpal tunnel 
syndrome and not the right shoulder.  He concluded that "the 
pain in my shoulder is real and has nothing to do with carpal 
[tunnel syndrome]."

Based on a reading of the September 2010 statement, the Board 
finds that the Veteran has effectively expressed his desire to 
withdraw his appeal.  He clearly does not wish to have the carpal 
tunnel syndrome claim addressed.  The statement indicates that he 
wishes to file a claim for an increase for his service-connected 
gunshot wound of the back and right shoulder with retained 
metallic fragments in the right shoulder, which has been 
evaluated as 10 percent disabling.  He stated that the evidence 
he submitted was for the right shoulder claim and not for a claim 
pertaining to carpal tunnel syndrome.  To continue to address a 
claim pertaining to carpal tunnel syndrome would be against the 
wishes of the Veteran.  Thus, there is effectively no longer any 
remaining allegation of error of fact or law concerning the claim 
of service connection for right carpal tunnel syndrome and 
tendonitis.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the 
Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


